Fish, C. J.
(After stating the facts.)
1. The general assignment of error made in the bill of exceptions can bring under review only the two rulings of the court made pending the hearing, one upon the demurrer and the other as to the burden of proof, on which error was properly assigned. *630Lyndon v. Georgia Railway & Electric Co., ante, 354; Stewart v. Marietta Trust & Banking Co., ante, 417.
2. The demurrer was property overruled. The answer of the city admitted all the allegations of the petition, and the petition sufficiently met every requirement of the act of December 6, 1897' (Acts 1897, p. 82; Van, Epps’ Code Supp. §6075). That act specifies what the petition in such a case should set forth, and the petition in this case embraced all of the allegations therein specified.
3. Nor did the court err in ruling" that the burden of proof was upon the intervenors. A prima facie case in favor of the valiclation of the bonds was made out by the pleadings; and in Epping v. Columbus, 117 Ga. 263, it was held: “One who intervenes and interposes an objection to 'the validation of bonds, which rests upon matters which do not appear in the pleadings, but are dependent for their existence upon aliunde evidence, carries the burden of introducing evidence to substantiate the truth of his allegations.”
It follows from the foregoing that the judgment must be

Affirmed.


All the Justices concur.